 



Exhibit 10.4
LSI Corporation Director Fees
The following table shows the fees that we pay our outside Directors for their
service on our Board of Directors and its committees.



For service as:   The Annual Fee is:       Member of the Board of Directors  
$60,000 Chairman of the Board of Directors   additional $60,000       Member of
the Audit Committee   $15,000 Chairman of the Audit Committee   additional
$7,500       Member of the Compensation Committee   $10,000 Chairman of the
Compensation Committee   additional $7,500       Member of the Nominating and
Corporate Governance Committee   $10,000 Chairman of the Nominating and
Corporate Governance Committee   additional $7,500

In addition, each outside Director receives annually an option to purchase
30,000 shares of our common stock.
Inside Directors do not receive any additional compensation for their service on
our Board of Directors.

